Cite as 2016 Ark. 130

                SUPREME COURT OF ARKANSAS

                                                    Opinion Delivered March   17, 2016

 IN RE ADMINISTRATIVE ORDER
 NUMBER 8 – FORMS FOR
 REPORTING CASE INFORMATION
 IN ALL ARKANSAS TRIAL COURTS




                                         PER CURIAM

       The Supreme Court Automation Committee has proposed amendments to

Administrative Order Number 8 to update and improve policies and procedures dealing with

court forms. One of the more significant changes is to require the use of a cover sheet for each

defendant in a criminal case. The intent of this requirement is to improve statistical and

criminal history reporting.

       We are publishing the suggested amendments for comment. The changes are set out

in “line-in, line-out” fashion (new material is underlined; deleted material is lined through).

Comments should be made in writing before May 1, 2016, and they should be addressed to:

Stacey Pectol, Clerk, Supreme Court of Arkansas, Attn.: Administrative Order Number 8,

Justice Building, 625 Marshall Street, Little Rock, Arkansas 72201.

Administrative Order Number 8 - Forms for Reporting Case Information in All
Arkansas Trial Courts

Section I. Scope.

       a. In every action filed in the circuit courts, a form designed for the uniform collection

of case data shall be completed and filed with the initial pleading and again at final disposition.
                                      Cite as 2016 Ark. 130

The forms shall be used in assigning and allocating cases and to collect statistical case data. The

forms shall not be admissible as evidence in any court proceeding or replace or supplement

the filing and service of pleadings, orders, or other papers as required by law or the rules of

this Court. This Order in no way affects the use of the Sentencing Order (which refers to the

Sentencing Order effective January 1, 2012, and the former Judgment and Commitment

Order or Judgment and Disposition Order) in judicial proceedings as authorized by Court

Rule court rule or statute.

       b.      In the event that a jurisdiction has implemented electronic filing pursuant to

Administrative Order Number 21, the Administrative Office of the Courts shall have the

authority to waive the utilization of the forms required by this Order to the extent that the

information can be submitted through the electronic filing system.

Section II. Responsibility for forms.

       a. Administrative Office of the Courts. The Administrative Office of the Courts (AOC)

shall be responsible for the content and format of the forms after consultation with other

appropriate agencies or as may be required by law. The AOC shall be responsible for training

in the use of these forms and for initial dissemination of the forms.

       b. Court clerk. For the purposes of this Order, court clerk means an elected circuit clerk

in whose office a pleading, order, judgment, or decree is filed, as well as any deputy clerks in

those offices. In the event probate matters are required by law to be filed in the office of the

county clerk, then the term clerk shall also include the county clerk for this limited purpose.

       The court clerk shall not accept an initial pleading which that is not accompanied by


                                                2
                                     Cite as 2016 Ark. 130

the appropriate completed form. The court clerk shall maintain a supply of forms to ensure

their availability to attorneys or pro se litigants. The court clerk shall weekly forward to the

AOC a copy of the forms which have been filed to the AOC unless the court clerk or other

official as designated by the trial court reports electronically to the AOC. Those counties

which report reporting electronically should not send copies of the paper forms unless

specifically requested to do so by the AOC. These forms shall replace all forms currently used

for reporting case data to the AOC.

       c. Multiple claims. If a complaint asserts multiple claims which involve involving

different subject matter divisions of the circuit court matters, the cover sheet for that division

the type of case which is most definitive of the nature of the case should be selected and

completed. Attorneys or pro se litigants should be cognizant that claims which are wholly

unrelated may be severed and proceeded with separately under Rule 18(b) of the Rules of

Civil Procedure.

Section III. Procedure.

       a. Criminal cases. The office of the prosecuting attorney shall be responsible for

completion of complete a separate the cover sheet for each defendant. The cover sheet and

the criminal information form and for filing it in the Office of the Circuit Clerk who shall

forward a copy shall be filed with the court clerk. The court clerk shall not accept the criminal

information unless it is accompanied by the cover sheet. The court clerk shall file the original

cover sheet and criminal information form and shall forward a copy of the reporting forms to

the AOC pursuant to Section II.b.


                                                3
                                     Cite as 2016 Ark. 130

         Upon An attorney or pro se litigant filing an appeal of a misdemeanor conviction and

sentencing to the Arkansas Department of Correction, the office of the prosecuting attorney

from district court shall be responsible for completing the appropriate reporting form. An

attorney or pro se litigant filing for post-conviction relief shall be responsible for completion

of the Sentencing Order. The Order shall be submitted to filing the circuit judge for signature

and filed in appropriate reporting form, The court clerk shall not accept the Office of filing

unless it is accompanied by the Circuit Clerk cover sheet. The court clerk shall file the

original cover sheet and shall forward a copy of the reporting forms to the AOC pursuant to

Section II.b. and to counsel of record for the defendant.

       Final disposition shall include every charge in the initial or any amended pleading.

Every charge must be accounted for either on the Sentencing Order or the Reporting Form

for Defense-Related Dispositions. Only one of these shall be completed for each case.

       Where the final disposition does not result results in a commitment to the Arkansas

Department of Correction but may include or any of the following—probation, suspended

imposition of sentence, commitment to the Department of Arkansas Community Punishment

Correction or to the county jail, a fine, restitution, and/or court costs on any charge—the

office of the prosecuting attorney shall be responsible for completion of the Sentencing Order,

which shall be submitted to the circuit judge for signature and filed in with the Office of the

Circuit Clerk court clerk. The clerk shall forward a copy to the AOC pursuant to Section

II.b. and to counsel of record for the defendant.

       Where the case is dismissed or nolle prossed because of the speedy trial rule, the case


                                               4
                                     Cite as 2016 Ark. 130

is transferred, or the defendant is acquitted, the office of the prosecuting attorney shall be

responsible for completion of the Reporting Form for Defense-Related Dispositions which

shall be submitted to the circuit judge for signature and filed in with the Office of the Circuit

Clerk court clerk. The clerk shall forward a copy to the AOC pursuant to Section II.b. and

to counsel of record for the defendant.

       b. Civil, Probate, and Domestic Relations cases. When an action is commenced, the

attorney or pro se litigant filing the initial pleading shall be responsible for completion of

complete the filing information on the appropriate reporting form, and that form shall be filed

with the court clerk. The court clerk shall not accept the pleading unless it is accompanied

by the reporting form. The court clerk shall file the original in the case file and shall forward

a copy of the reporting form to the AOC pursuant to Section II.b.

   When The attorney or pro se litigant submitting the final order/decree/judgment is

presented to the , or court clerk for filing, the clerk or other appropriate official staff as

designated by the trial court, shall complete with the assistance of the parties and their

attorneys the disposition information on the original appropriate reporting form in the case

file and that form shall be filed with the court clerk. The court clerk shall not file and enter

the order unless it is accompanied by the completed reporting form. The court clerk shall

sign, date, and not be responsible for completing the form. The court clerk shall forward a

copy of the completed reporting form to the AOC pursuant to Section II.b.

       c. Juvenile cases. When an action is commenced, unless otherwise designated by the

judge, the attorney or pro se litigant filing the petition shall be responsible for completion of


                                               5
                                     Cite as 2016 Ark. 130

complete the filing information on the appropriate reporting form, and that form shall be filed

with the court clerk. The court clerk shall not accept an initial pleading unless it is

accompanied by the reporting form. The court clerk shall forward a copy of the reporting

form to the AOC pursuant to Section II.b.

 Pursuant to A.C.A. § 16-13-603(d)(2), the judge The attorney or pro se litigant submitting

any order in response to a case type listed on the cover sheet, or court staff as designated by

the trial court, shall designate a staff person who shall be responsible for completing the

complete the disposition information on the appropriate juvenile reporting form, and that

form when an order is entered, and forwarding the shall be filed with the court clerk for

filing. The court clerk shall not accept file and enter the order unless it is accompanied by the

completed reporting form. The court clerk shall sign, date, and not be responsible for

completing the form. The court clerk shall forward a copy of the completed reporting form

to the AOC pursuant to Section II.b.




                                               6